Exhibit 10.3

FIRST AMENDMENT TO
NONCOMPETITION AGREEMENT

THIS FIRST AMENDMENT TO THE NONCOMPETITION AGREEMENT (“First Amendment”) is made
as of the 23 day of August, 2006, by and between U-STORE IT TRUST, a Maryland
real estate investment trust, and TEDD D. TOWSLEY (together, the “Parties”).

WHEREAS, the Parties have entered into that certain Noncompetition Agreement
dated as of October 27, 2004 (the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement in accordance with
Section 5.3 thereof and upon the terms set forth herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereto agree as follows:

1. The Recitals set forth above are incorporated herein as though fully set
forth below. Capitalized terms used in this First Amendment, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Agreement.

2. The third preamble to the Agreement is hereby amended and restated in its
entirety to read as follows:

“WHEREAS, the Company and the Executive agree that, as part of the U-Store-It
IPO Transactions, the Executive will not engage in prohibited competition with
the Company and will refrain from taking certain actions pursuant to the terms
and conditions hereof in an effort to protect the Company’s legitimate business
interests and goodwill and for other business purposes.”

3. Section 1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

“1. Noncompetition. The Executive agrees with the Company that for the longer of
(i) the three-year period beginning on the date of this Agreement or (ii) the
period during which the Executive is employed by, or serving as an officer or
trustee or director of, the Company, the Operating Partnership or any of their
direct or indirect subsidiaries (collectively, the “REIT”), and for one year
thereafter the (the “Restricted Period”), the Executive will not, (a) directly
or indirectly, engage in any business involving self-storage facility
development, construction, acquisition or operation, whether such business is
conducted by the Executive individually or as a principal, partner, member,
stockholder, director, trustee, officer, employee or independent contractor of
any Person (as defined below) or (b) own any interests in any self-storage
facilities, in each case in the United States of America; provided, however,
that (i) this Section 1 shall not be deemed to prohibit the direct or indirect
ownership by the Executive of up to five percent of the outstanding equity
interests of any public company; (ii) the Executive may, on his own behalf, or
with any other Person or through any other entity or any of his Affiliates (as
defined below), own, operate, lease, sell or otherwise liquidate that certain
parcel of real property located at 12560 Tamiami Trail South, North Port,
Florida 34287, together with all interest in the rights, easements and
appurtenances pertaining thereto; and (iii) the Executive may be employed as an
employee, agent, independent contractor or consultant of (x) Steven G. Osgood;
(y) any Affiliate or associated entity of Steven G. Osgood; or (z) any employer
of Steven G. Osgood. For purposes of this Agreement, “Person” means any
individual, firm, corporation, partnership, company, limited liability company,
trust, joint venture, association or other entity.” For purposes of this
Agreement, “Affiliate” or “Affiliates” means with respect to any specified
entity or person, which directly or indirectly controls, is controlled by, or is
under common control with such specified entity or person. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as used with respect to any specified entity or person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such specified entity or person,
whether through the ownership of voting securities, by contract or otherwise.”

4. Except as otherwise set forth in this First Amendment, the Agreement remains
in full force and effect, remains the valid and binding obligations of the
Parties, and is enforceable against such parties in accordance with its terms.

5. This First Amendment may be executed simultaneously in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Signatures may be exchanged by telecopy
or fax, with original signatures to follow, and such telecopy or fax signatures
shall be binding and enforceable.

<Signature Page Follows>

 
2

1

IN WITNESS WHEREOF, the Parties have executed and delivered this First Amendment
as of the date first set forth above.

U-STORE-IT TRUST

         
By:
Name:
Title:
  Dean Jernigan
Dean Jernigan
President and Chief Executive Officer   Tedd D. Towsley
Tedd D. Towsley



 
3

2